Case 1:09-cr-00213-DC Document 212-1 Filed 02/05/20 Page 1 of 4




        Exhibit A
         Case 1:09-cr-00213-DC Document 212-1 Filed 02/05/20 Page 2 of 4


                        BRANDON SAMPLE
                        ATTORNEY                              A T   L AW
Via e-mail to: BUH/ExecAssistant@bop.gov
and CMRR 7018-2290-0000-4806-5538

                                    September 24, 2019

Warden, FMC Butner
P.O. BOX 1600
BUTNER, NC 27509

Re:     Mr. Bernard Madoff # 61727-054
        Request for Compassionate Release

Dear Warden:

I am writing on behalf of my client, Mr. Bernard Madoff, who is
incarcerated at your facility. Mr. Madoff is 81 years old. He was recently
diagnosed with Stage 5 kidney disease. He is currently living in hospice at
your facility. I respectfully request that Mr. Madoff be approved for
compassionate release.

Program Statement (PS) 5050.50, Compassionate Release/Reduction in
Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g),
provides in relevant part that:

        RIS consideration may be given to inmates who have
        been diagnosed with a terminal, incurable disease and
        whose life expectancy is eighteen (18) months or less, and/or
        has a disease or condition with an end-of-life trajectory
        under 18 USC § 3582(d)(1).

PS 5050.50, page 4. Additionally, the U.S. Sentencing Commission has
adopted U.S.S.G. § 1B1.13. According to § 1B1.13 of the Sentencing
Guidelines, extraordinary and compelling circumstances exist to warrant
compassionate release when:

        (A) Medical Condition of the Defendant.—

        (i) The defendant is suffering from a terminal illness (i.e., a
        serious and advanced illness with an end of life trajectory). A

Brandon Sa mpl e PLC                   brandonsample.com                    Te l : (802) 444 - 4357
P.O. Box 250                              c lemenc y.com                    Fax: (802) 779 - 9590
Rutland, VT 05702                        sente n c in g.net          i nfo @ b ra nd on samp I e. com
        Case 1:09-cr-00213-DC Document 212-1 Filed 02/05/20 Page 3 of 4




       speciﬁc prognosis of life expectancy (i.e., a probability of death
       within a speciﬁc time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral
       sclerosis (ALS), end-stage organ disease, and advanced
       dementia.

       (ii) The defendant is—

       (I) suffering from a serious physical or medical condition,

       (II) suffering from a serious functional or cognitive
       impairment, or

       (III) experiencing deteriorating physical or mental health
       because of the aging process,

       that substantially diminishes the ability of the defendant to
       provide self-care within the environment of a correctional
       facility and from which he or she is not expected to recover.

       (B) Age of the Defendant.—The defendant (i) is at least 65 years
       old; (ii) is experiencing a serious deterioration in physical or
       mental health because of the aging process; and (iii) has served
       at least 10 years or 75 percent of his or her term of
       imprisonment, whichever is less.

U.S.S.G. § 1B1.13, App. Note 1.

I respectfully submit that Mr. Madoff is eligible for compassionate release
under PS 5050.50 based on his Stage 5 kidney disease, a terminal disorder.
Mr. Madoff is currently living in hospice at the institution. Stage 5 kidney
disease clearly has an "end-of-life trajectory." Mr. Madoff does not need to
demonstrate that he will die within 18 months under the BOP's revised
program statement. Rather, his Stage 5 kidney disease need only put him
on an "end-of-life trajectory."

I also respectfully submit that Mr. Madoff meets the requirements for
compassionate release under § 1B1.13 of the Sentencing Guidelines.
Speciﬁcally, Mr. Madoff has a terminal illness within the meaning of §

                                                          Cf BRANDON SAMPLE
                                                          ,D ATTORNEY       AT   LAW
Mr. Bernard Madoff - Request for Compassionate Release
Page 2
           Case 1:09-cr-00213-DC Document 212-1 Filed 02/05/20 Page 4 of 4




1B1.13, App. Note 1(A)(i). Mr. Madoff also qualiﬁes for compassionate
release because he is "suffering from a serious physical condition" and/or
"experiencing deteriorating physical or mental health because of the
aging process." U.S.S.G. § 1B1.13, App. Note 1(A)(ii)(I) & (III). Mr. Madoff is
not able to provide "self-care" for his Stage 5 kidney disease, and he is not
expected to recover from this disorder.

Finally, Mr. Madoff also qualiﬁes for compassionate release under U.S.S.G.
§ 1B1.13, App. Note 1(B). Mr. Madoff is 81, plainly experiencing "a serious
deterioration in physical [] health because of the aging process," and has
served ten years of his sentence. U.S.S.G. § 1B1.13, App. Note 1(B).

Mr. Madoff has secured a release residence with a family friend. And while
the nature of Mr. Madoff's offense was no doubt serious, he has no
criminal history and owes no restitution. The balance of all factors strongly
favor granting compassionate release.

Accordingly based on the foregoing, I respectfully request that Mr. Madoff
be approved for compassionate release.

Thank you for your consideration of this request. I look forward to your
response.


                                       Sincerely,



                                       Brandon Sample




Encl. (0x)
BCS
cc: Mr. Bernard Madoff via U.S. Mail
       File



                                                            Cf BRANDON SAMPLE
                                                            ,D ATTORNEY       AT   LAW
Mr. Bernard Madoff - Request for Compassionate Release
Page 3
